DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 11/22/2021. Claims 1-5 and 7-11 are pending in the current office action and claim 6 is canceled without prejudice. Claims 1-3 has been amended by the applicant, and new claims 7-11 have been added by the applicant. 
Status of the Rejection
All 35 U.S.C 112(b) rejections from previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C 103 rejections from previous office action are maintained and modified in response to the amendments to the claims. New grounds of rejection is applied for claim 2 since the applicant changed the scope by including new limitations such as “finer” and “equal intervals”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action. 
Claims 1, 4, 5, 7 – 11 are rejected under 35 USC 103 as being un-patentable over Murata et al. (US20120156106A) in view of Noda et al. (JP2013184874), Snader Jr (US20160218466), and Rau et al. (US6106788). 
Regarding claim 1, Murata teaches an ozone generator (Abstract), comprising:  
a metal electrode (a second electrode 15, see e.g. Fig. 1 and Para0025 of Murata);
a tubular dielectric element (a dielectric tube 12, see e.g. Fig. 1, Para0024 of Murata) spaced from the metal electrode with a discharge gap (a discharge gap 16, see e.g. Fig. 1, Para0025 of Murata) to which raw gas is supplied (the gas inlet 11a, see e.g. Fig.1, Para0027 of Murata); 
a conductive film (a first electrode 13, see e.g. Fig. 1, Para0024 of Murata) located on an inner surface of the dielectric element (see e.g. Fig. 1, Para0024 of Murata); and
a power feeding member (a feed contact 18 and a stainless steel wool material 19, see e.g. Fig. 1, Para0026 of Murata), electrically connected to the conductive film (The first electrode 13 is electrically connected to the power supply 20 through the feed contact 18 and the stainless steel wool material 19, see e.g. Fig. 1 of Murata), further the stainless steel wool is located in an outer periphery of the feed contact 18 (as shown in Fig.1 of Murata) for electrically connecting the feed contact 18 to the conductive film (The first electrode 13 is electrically connected to the power supply 20 through the feed contact 18 and the stainless steel wool material 19, see e.g. Fig. 1 of Murata). 
However, Murata does not explicitly discloses that the feed contact 18 as an elastic member and the stainless steel wool material 19 as a contact member of mesh form made of a plurality of woven metal wires, wherein the elastic member is elastically deformable in a radial direction of the tubular dielectric element to press the contact member onto the conductive film. 
Noda discloses an ozone generator, wherein the power feeding member (the power supply 10, see e.g.  Fig. 5) comprises 
an elastic member (the power supply 10 is generated by forming the slit portion 13 in one elastic metal plate, see e.g. P2/Para21, as shown in Fig. 2 and 4 which is same with the elastic member of this instant application), which is elastically deformable in a radial direction of the dielectric element (the outer diameter of the contact potion 11 of the power supply 10 is slightly larger than the inner diameter of the metal film 4; the shape is deformed so as to be in close contact with the film 4, see e.g. P2/Para24 of Noda) to press the contact member onto the conductive film (the contact portion 11 of the power supply 10 is reliably brought into contact with the metal film 4 while applying pressure to the metal film 4, see e.g. P2/Para25 of Noda).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power feeding member of Murata with the elastic member of Noda in order to be in close contact with the conductive film.
About the contact member of mesh form, Snader Jr. discloses an electrical connector assembly 10’ (see e.g. Para0018 and Fig. 4 of Snader Jr.  ), having a fibrous conductive region 22 maintaining electrical contact between the solid metallic component 16 and the composite component 12 (see e.g. Para0020 of Snader Jr.).  Snader Jr. further teaches that the fibrous conductive region 22 comprises a conductive mesh 34 (see e.g. Fig. 4 of Snader Jr.) that may be a woven metallic wire mesh, such as that used for shielding wire cables, woven metallic wire mesh is a suitable equivalent of steel wool for good electrical contact between two elements.
In addition, Rau teaches an ozone generator (see e.g. Abstract of Rau) comprising a metal electrode (a first outer electrode 10, see e.g. Fig. 3 of Rau), a tubular dielectric element (a cylindrical dielectric 14, see e.g. Fig. 3 of Rau), a power feeding member (a second inner cylindrical electrode 12, which is at high potential, see e.g. Fig. 3, col. 5, line26-29 of Rau), and an electrically and thermally conductive gas permeable arrangement 22 (see e.g. Fig. 3 of Rau) is filled up the gap between the dielectric 14 and the second electrode 12, see e.g. col. 5, line 31-34 of Rau) and is drawn over the second electrode 12 (see e.g. Fig. 3, col.5 line38 of Rau). Rau also teaches that the gas permeable arrangement 22 consists of a stocking-like wire knit/mesh (see e.g. Fig. 3 of Rau) using high grade steel wires (see e.g. col. 5 line 35- 40 of Rau), whereby the wire execution can be a tangle, plait, woven or knit (see e.g. col.3 line 56-57 of Rau), because this arrangement increases electrode surface for discharge and thus improve ozone yield (see e.g. col. 2, line 21-22 of Rau). Based on the specification and figures of Rau, the gas permeable arrangement 22 functions both roles of the conductive film and the contact member of this instant application, since it is located on the inner surface of the dielectric element 14 and it covers the power feeding member (a second inner cylindrical electrode 12). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact member (the stainless steel wool material 19) of Murata with a contact member of a mesh form made of a plurality of woven metal wires of Rau in order to improve ozone yield (see e.g. col. 2, line 21-22 of Rau).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the steel wool 19 of Murata with the wire knit mesh (the gas permeable arrangement 22) of Rau, because a mesh is a suitable equivalent for a steel wool as taught by Snader to maintain electrical contact (see e.g. Para 20 of Snader Jr. and MPEP § 2144.06).

Regarding claim 4, Murata in view of Noda, Snader Jr. and Rau disclose the ozone generator according to claim 1. Murata further teaches the contact member has a tubular shape (the stainless steel wool 19) with one side open (see e.g. Fig. 1 of Murata). Murata further discloses that a slit 18a (see e.g. Fig. 7 of Murata) is formed in the rod-shaped feed contact 18 along the axial direction of the contact 18, and a portion of the stainless steel wool material 19 is inserted into the slit 18a (see e.g. Fig. 7 of Murata), and the remaining portion of the stainless steel wool material 19 wraps the feed contact 18 (see e.g. Fig. 7, Para0041 of Murata). Fig. 7 also shows that the 19a covers the end of the contact member 18 making it one side closed.	

 Regarding claim 5, Murata in view of Noda, Snader Jr. and Rau disclose the ozone generator according to claim 1. Rau further teaches a gas permeable arrangement 22 consists of a stocking-like wire knit/mesh (see e.g. Fig. 3 of Rau) using high grade steel wires (see e.g. col. 5 line 35- 40 of Rau), whereby the wire execution can be a tangle, plait, woven or knit (see e.g. col.3 line 56-57 of Rau), which can make wires twisted. Rau further teaches that the gas permeable arrangement 22 can be modified by adapting the mesh number, mesh size, and wire thickness, the number of knit wires and the number of knit layers (see e.g. col.4 line19-21 of Rau) in order to maximize ozone production (see e.g. col. 4 line23 of Rau). Thus, Rau discloses that the power feeding member comprises a plurality of contact members laminated on each other.

Regarding claim 7, Murata in view of Noda, Snader Jr. and Rau disclose the ozone generator according to claim 1. Noda further discloses wherein the elastic member is formed in a tubular shape (see e.g. Fig. 2 and 4 of Noda) having a large diameter at its central portion than at both end portions (the surface of the power supply 10 may be formed to have an arc shape, see e.g. P2/Para23 of Noda, furthermore, the Fig. 2/4 of Noda also demonstrates that the larger diameter at its central portion compared to end portions).

Regarding claim 8, Murata in view of Noda, Snader Jr. and Rau disclose the ozone generator according to claim 7. Noda further discloses wherein the elastic member includes a plurality of openings in the circumferential direction to 


Regarding claim 9, Murata teaches an ozone generator (Abstract), comprising:  
a plurality of metal electrodes (second electrodes 15, see e.g. Fig. 2 and Para0029 of Murata);
a plurality of tubular dielectric element (dielectric tubes 12, see e.g. Fig. 2, Para0029 of Murata), each of the tubular member being installed in a position facing one of the plurality of metal electrodes and being spaced from the one metal electrode with a discharge gap (discharge gap 16, see e.g. Fig. 2, Para0029 of Murata) to which raw gas is supplied (the gas inlet 11a, see e.g. Fig.1, Para0027 of Murata); 
a conductive film (a first electrode 13, see e.g. Fig. 1, Para0024 of Murata) located on an inner surface of the dielectric element (see e.g. Fig. 1, Para0024 of Murata); and
a plurality of power feeding member (a feed contact 18 and a stainless steel wool material 19, see e.g. Fig. 2 of Murata), electrically connected to the conductive film (The first electrode 13 is electrically connected to the power supply 20 through the feed contact 18 and the stainless steel wool material 19, see e.g. Fig. 1/2 of Murata), further the stainless steel wool is located in an outer periphery of the feed contact 18 (as shown in Fig.1/2 of Murata) for electrically connecting the feed contact 18 to the conductive film (The first electrode 13 is electrically connected to the power supply 20 through the feed contact 18 and the stainless steel wool material 19, see e.g. Fig. 1/2 of Murata). 
However, Murata does not explicitly discloses that the feed contact 18 as an elastic member and the stainless steel wool material 19 as a contact member of mesh form made of a plurality of woven metal wires, wherein the elastic member is elastically deformable in a radial direction of the tubular dielectric element to press the contact member onto the conductive film. 
Noda discloses an ozone generator, wherein the power feeding member (the power supply 10, see e.g.  Fig. 5) comprises 
an elastic member (the power supply 10 is generated by forming the slit portion 13 in one elastic metal plate, see e.g. P2/Para21, as shown in Fig. 2 and 4 which is same with the elastic member of this instant application), which is elastically deformable in a radial direction of the dielectric element (the outer diameter of the contact potion 11 of the power supply 10 is slightly larger than the inner diameter of the metal film 4; the shape is deformed so as to be in close contact with the film 4, see e.g. P2/Para24 of Noda) to press the contact member onto the conductive film (the contact portion 11 of the power supply 10 is reliably brought into contact with the metal film 4 while applying pressure to the metal film 4, see e.g. P2/Para25 of Noda).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power feeding member of Murata with the elastic member of Noda in order to be in close contact with the conductive film.
About the contact member of mesh form, Snader Jr. discloses an electrical connector assembly 10’ (see e.g. Para0018 and Fig. 4 of Snader Jr.  ), woven metallic wire mesh is a suitable equivalent of steel wool for good electrical contact between two elements.
In addition, Rau teaches an ozone generator (see e.g. Abstract of Rau) comprising a metal electrode (a first outer electrode 10, see e.g. Fig. 3 of Rau), a tubular dielectric element (a cylindrical dielectric 14, see e.g. Fig. 3 of Rau), a power feeding member (a second inner cylindrical electrode 12, which is at high potential, see e.g. Fig. 3, col. 5, line26-29 of Rau), and an electrically and thermally conductive gas permeable arrangement 22 (see e.g. Fig. 3 of Rau) is filled up the gap between the dielectric 14 and the second electrode 12, see e.g. col. 5, line 31-34 of Rau) and is drawn over the second electrode 12 (see e.g. Fig. 3, col.5 line38 of Rau). Rau also teaches that the gas permeable arrangement 22 consists of a stocking-like wire knit/mesh (see e.g. Fig. 3 of Rau) using high grade steel wires (see e.g. col. 5 line 35- 40 of Rau), whereby the wire execution can be a tangle, plait, woven or knit (see e.g. col.3 line 56-57 of Rau), because this arrangement increases electrode surface for discharge and thus improve ozone yield (see e.g. col. 2, line 21-22 of Rau). Based on the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact member (the stainless steel wool material 19) of Murata with a contact member of a mesh form made of a plurality of woven metal wires of Rau in order to improve ozone yield (see e.g. col. 2, line 21-22 of Rau).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the steel wool 19 of Murata with the wire knit mesh (the gas permeable arrangement 22) of Rau, because a mesh is a suitable equivalent for a steel wool as taught by Snader to maintain electrical contact (see e.g. Para 20 of Snader Jr. and MPEP § 2144.06).
Regarding claim 10, Murata in view of Noda, Snader Jr. and Rau disclose the ozone generator according to claim 9. Noda further discloses wherein the elastic member is formed in a tubular shape (see e.g. Fig. 2 and 4 of Noda) having a large diameter at its central portion than at both end portions (the surface of the power supply 10 may be formed to have an arc shape, see e.g. P2/Para23 of Noda, furthermore, the Fig. 2/4 of Noda also demonstrates that the larger diameter at its central portion compared to end portions).

Regarding claim 11, Murata in view of Noda, Snader Jr. and Rau disclose the ozone generator according to claim 10. Noda further discloses wherein the elastic member includes a plurality of openings in the circumferential direction to be elastically deformable (the contact portion 11 is provided with a plurality of slit portions 13, see e.g. P2/Para21 and Fig. 2/4 of Noda).

Claims 2 and 3 are rejected under 35 USC 103 as being un-patentable over Murata et al. (US20120156106A) in view of Noda et al. (JP2013184874), Snader Jr (US20160218466), and Rau et al. (US6106788) as applied to claim 1 above, and further in view of Nakatani et al. (US20100296980A1).   

Regarding claim 2, Murata in view of Noda, Snader Jr. and Rau disclose the ozone generator according to claim 1, 
wherein the metal wires comprises a plurality of twisted (as demonstrated in Fig. 3/4/5 of Rau) finer wires (Rau teaches that the mesh 22 can be modified by adapting the number of knit wires, see e.g. col.4 line19-21 of Rau, indicating a metal wire A is a knit wire of multiple wires B, thus it is obvious that each single wire B is finer than the wire A),  and
the metal wires are arranged in the mesh form (the mesh 22, see e.g. Fig. 3/4/5 of Rau) 
Rau does not explicitly disclose that the mesh openings are with substantially equal intervals along both directions, the circumference and the length, of the elastic member. However, Rau discloses that that the mesh 22 can mesh size and other parameters in order to optimize cooling and heat dissipation, see e.g. col.4 line19-21 and Fig. 3/4/5 of Rau. Mesh size is about mesh openings with uniform shape. If the all mesh openings are adjusted to be round or square, they have equal intervals among openings. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the metal wires mesh of Murata in view of Noda, Snader Jr. and Rau with a mesh of Rau to have the mesh openings with substantially equal intervals along both directions, the circumference and the length, of the elastic member. In doing so, cooling and heat dissipation can be optimized.      
Murata in view of Noda, Snader Jr. and Rau does not explicitly disclose the diameter of the twisted wires of the contact member, though Rau teaches that the gas permeable arrangement 22 can be modified by adapting the wire thickness (see e.g. col.4 line19-21 of Rau).
For the diameter of the wires, Nakatani discloses an ozone generator (Abstract) with a power feeding brush 5 (see e.g. Fig 1 of Nakatani) comprising a large number of metal thin wires 6 (see e.g. Fig. 1 of Nakatani) made of stainless steel (see e.g. Para0028 of Nakatani). Nakatani also teaches that it is desirable such that a wire diameter of the metal thin wire 6 is 0.15 mm or less so as to not to damage the metal film formed in the inner wall of the glass tube (see e.g. Para0030 of Nakatani), and a bundle of metal thin wires comprising a large number of metal thin wires (see e.g. Para0030 of Nakatani).

Regarding claim 3, Murata in view of Noda, Snader Jr. and Rau disclose the ozone generator according to claim 2. Rau further teaches a gas permeable arrangement 22 consists of a stocking-like wire knit/mesh (see e.g. Fig. 3 of Rau) using high grade steel wires (see e.g. col. 5 line 35- 40 of Rau), whereby the wire execution can be a tangle, plait, woven or knit (see e.g. col.3 line 56-57 of Rau), which make wires twisted. Thus, Rau discloses that the metal wires comprise two twisted metal finer wires.

Response to Arguments
Applicant's arguments, see Remarks page 5 -11 filed on 11/22/2021, with respect to the 35 U.S.C §103 rejection have been fully considered and are not persuasive.  
Applicant’s Argument:
Applicant mainly argued each of the following prior art does not render the claimed inventions obvious:
On page 7, for the prior art Murata, the arguments are that the feed contact 18 does not press the stainless steel wool 19 onto a discharge tube 21 by using an elastic force, and the steel wool 19 is not a member formed of a mesh material made of a plurality of woven metal wires ;
On page 8, for the prior art Snader, the argument is that the conductive mesh 34 in Snader does not meet features of the claimed “contact member”, since its role differs from operations achievable by the claimed contact member.
On page 8, for the prior art Rau, the gas permeable arrangement 22 does not meet features clarified in the claims of the “contact member” as it is not pressed by electric force onto a discharge tube.
On page 9, for the prior art Noda, it does not disclose any contact member located between an elastic member and a conductive film.
On page 10, for the prior art Nakatani, no contact member is disclosed as clarified in the claims that is located on an outer periphery of the elastic member and that electrically connects an elastic member to a conductive film.

Examiner’s Response:
Examiner respectfully disagrees. As stated in the rejection of record above, the rejections are based on the prior art combination of Murata in view of in view of Noda, Snader Jr. and Rau, and further in view of Nakatani; it is not based on a single individual prior art. The feature of each prior art will be used to modify the corresponding feature of Murata to achieve the claimed functions.
Murata as the primary discloses all the limitations and a power feeder comprising a feed contact 18 and a stainless steel wool 19 as a contact member, but does not explicitly discloses that the feed contact 18 is an elastic member and that the stainless steel wool 19 is in a mesh form. However, Noda discloses the elastic member and Rau discloses a mesh form functioning as a contact member. 
The conductive mesh 34 of Snader was used to indicate that woven wire mesh is equivalent of steel wool, and they are used in a similar area, both for electrical connection. 
The gas permeable arrangement 22 of Rau functions as a contact member in mesh form, then it will used in Murata’s system, where it is pressed by the elastic member onto a discharge tube. 
Noda’s elastic member will used in Murata’s system, where the contact member in mesh form is between the elastic member and the conductive film.
And Nakatani was used to meet the limitation "a diameter of 80 micrometer or larger", it is not for elastic member. And woven metal wire meshes are commonly applied in many areas and their wire diameters, intervals or openings can be adjusted during manufacturing processes, which makes it no patentable weight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGQIANG HU whose telephone number is (571)272-8409.  The examiner can normally be reached on Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/H.H./Examiner, Art Unit 1795         
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795